Title: Pennsylvania Assembly Committee of Grievances: Report, 25 May 1753
From: Pennsylvania Assembly Committee of Grievances
To: 


On January 23, 1753, four petitions from “a considerable Number of the Inhabitants” of Northampton County and a certificate from two of the assessors were presented to the Pennsylvania Assembly. They complained that Sheriff William Craig, holding several county offices, had too much unchecked power, they charged that his method of summoning juries might influence them unduly when passing on his public accounts; that he continued to act as a justice of the peace, thus combining the functions of prosecutor and judge; and that his practice of holding court in local taverns encouraged malicious prosecutions by private persons. The House referred the matter of Craig’s acting as a justice to the governor; and Hamilton corrected the abuse at once by canceling the commission. The other complaints were sent to the Grievance Committee, which consisted of Joseph Trotter, Franklin, George Ashbridge, and Peter Worrall (augmented a few days later by the addition of Edward Warner, Evan Morgan, Joseph Stretch, and Hugh Roberts).The committee’s report, submitted May 25 and printed here, contained a record of Craig’s subsequent actions.
Having considered the report, the House ordered Craig to appear before it. He defended his conduct, refuted allegations made against him, and charged that the petition had been maliciously drafted and circulated by John Jones, one of the county assessors and an original commissioner to lay out the county. The House examined Craig and Jones several times, August 28–30, ordered that Craig be reprimanded for his neglect of the summons of the Grievance Committee, and took no further notice of Jones. more than can be contained in the Trunk of it, should we suppose water to ascend.
 
[May 25, 1753]
We the Committee of Grievances, to whom Part of the Petition from Northampton County, containing sundry Complaints of the Conduct of William Craig, Esq; Sheriff of the said County, was referred, do report,
That having met and considered the said Petition, we directed the Clerk to make out and transmit a Copy thereof to the said Sheriff, and acquaint him by Letter, that the Committee were willing to hear what he might have to say in his Justification, before they made their Report to the House; and appointed the first of February for that Purpose. We also directed that Notice should be given to some of the principal Petitioners, that they might also attend and be heard in support of the Allegations contained in their Petition.
On the Day appointed for such Hearing, several of the Petitioners attended accordingly, but the said William Craig not appearing, the Committee adjourned to the Day following, when they received a Letter said to be from the said Craig, requesting a farther Day; which the Committee allow’d, and appointed the 21st Instant, of which he had due Notice. Several of the Petitioners again attended on the said Day, but the Sheriff has not appeared, nor sent his Reasons.
Your Committee however are informed by the Petitioners attending, that the principal Causes of Complaint set forth in their Petition are removed, the Sheriff having for some Time past declined acting as a Justice of the Peace, and likewise given up the Office of Treasurer of the County.
But the Petitioners attending, do now farther complain, and say, That the Commissioners and Assessors of their County having appointed to meet at Eastown, to hear Appeals on the 7th of February, the said Craig, as their Clerk, did by Letters to some of them, alter the Place of Meeting, and appointed his own House, 17 Miles distant, where only four Assessors, and two of the Commissioners being met (the others, who had no Notice of the Change, being gone to Eastown) the Choice of a new Treasurer was proposed; and, tho’ objected to as an unfair Proceeding, no Notice having been given in the Letters by which they were summoned of the Intention to make such Choice at that Time, and the Board not being full, yet it was carried by the Votes of two Assessors, with the two Commissioners, and one James M’Callister was said to be chosen, who accordingly undertook the Office. But a certain Schoolmaster, who sometimes acts as Clerk to the said Craig, receiving the Money as brought in by the Collectors, and giving Receipts therefor, signed with the Name of said M’Callister, tho’ not wrote or sign’d by him, nor said to be on his Behalf, they apprehend that the said M’Callister only colours the Office of Treasurer for the said Craig, who by the abovementioned Artifice procured him to be chosen; and that the said M’Callister will not by such Receipts be accountable for the Monies received.
The Complainants produced to your Committee one of the said Receipts, which appears on Comparison not to be the Hand Writing of the said M’Callister, nor sign’d by him; but to be of the same Hand Writing with the Letter the Committee receiv’d as from William Craig; they produced also the Protest of John Holder, one of the Assessors, against proceeding to the Choice of a Treasurer as aforesaid, with one of the Letters of Notice appointing that Meeting. All which we lay before the House, and the whole is humbly submitted by


Edward Warner,
Joseph Stretch,


Evan Morgan,
Peter Worrall,


B. Franklin,
Joseph Trotter.


Hugh Roberts,


